DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16, 2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a counterclockwise direction about the height direction center line in said top view of the insert” in Lines 24-25.  Antecedent basis for “a counterclockwise direction” has already been set forth in Lines 21-22.  As such, it is unclear if the recitation in Lines 24-25 is meant to be the same direction or somehow a different further direction.  Claim 11 also has this issue.  Appropriate correction required.
Claim 1 recites “a lower ridge . . . extends across the second and fourth lower corner portions to respective side surfaces of the insert” in Lines 26-28.  The claim previously sets forth first and second side surfaces.  It is not clear whether the respective side surfaces are part of the first and second side surfaces or different side surfaces.  Claim 11 also has this issue.  Appropriate correction required.
Claim 5 recites “a first thickness between the longitudinal center line and the first and third upper corner portions is larger than a second thickness between the longitudinal center line and the second and fourth upper corner portions” in Lines 3-6.  It is unclear how the thickness is measured.  Appropriate correction required.
Claim 7 recites “a surface of the workpiece” in Lines 2-3.  Antecedent basis for “a surface of the workpiece” has already been set forth in claim 4.  As such, it is unclear if the recitation in claim 7 is meant to be the same different from the previous recitation.  Appropriate correction required.
Claim 8 recites “the second and fourth upper corner portions include first and second planar portions, respectively” in Lines 1-2.  It is unclear whether the second and fourth upper corner portions each have first and second planar portions or the second upper corner portion has the first planar portion and the fourth upper corner portion has the second planar portion.  The same applies to the similar language in Lines 3-4 relative to the first and third lower corner portions.  Also, referring to a flat surface at different corner portions should be set forth as being a different flat surface (e.g., first and second).  Appropriate correction required.
Claim 9 recites to extension lines extending from the lower support surfaces that form the angle.  It is unclear how these extension lines extend from the support surfaces.  It would appear the angle is defined between the support surfaces such that the introduction of the extension lines causes confusion as to how the measurement is done.  Appropriate correction required.
Claim 10 recites to lengths, but claim 1 sets forth first and second lengths.  It is unclear whether the lengths are the same or not.  Also, if there are first and second lengths in claim 1, then it seems to follow that these lengths would be third, fourth, etc. (if different lengths).  Appropriate correction required.
Claim 12 speaks in terms of the insert when it is in a state of being fixed to the pocket, but claim 11 speaks in terms of “the insert is seated in the insert pocket” in Line 4 thereof.  It is unclear whether the insert is fixed to the holder or merely capable of being fixed.  It is worth noting that claim 11 recites “[a] cutting tool assembly” in Line 1.  Appropriate correction required.
Claim 13 recites “first and second bottom surfaces formed on both sides of the ridge groove” in Lines 2-3.  It is unclear whether there are first and second bottom surfaces on each side of the ridge groove or if a first is on one side off the groove and the second on an opposite side.  Appropriate correction required.
Claim 14 recites “first and second lower support surfaces formed on both sides of the lower ridge portion” in Lines 1-2.  It is unclear whether there are first and second lower support surfaces on each side of the ridge or if a first is on one side off the ridge and the second on an opposite side.  Appropriate correction required.
Claim 14 recites “a first side surface” in Line 5 and “a second side surface” in Line 6.  Claim 11 already sets forth antecedent basis for these features.  Appropriate correction required.
Claim 14 recites the limitation "the radial surface" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required.
Claim 15 recites the limitation "the radial surface" in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required.
Claim 17 recites “each of which is below a corresponding one of the first, second, third, and fourth upper corner portions” in Lines 7-8.  It is unclear what makes the corner portions “corresponding.”  Appropriate correction required.
Claim 17 recites “main cutting edges formed at the first and third upper corner portions” in Line 10.  It is unclear whether there are multiple main cutting edges at the corner portions or a respective main cutting edge at each corner portion.  Appropriate correction required.
Claim 17 recites “ramping cutting edges formed at the second and fourth upper corner portions” in Lines 10-11.  It is unclear whether there are multiple ramping cutting edges at the corner portions or a respective ramping cutting edge at each corner portion.  Appropriate correction required.
Claim 17 recites “a lower ridge . . . extending to respective side surfaces of the insert” in Lines 16-18.  The claim previously sets forth first to fourth side surfaces.  It is not clear whether the respective side surfaces are part of the first to fourth side surfaces or different side surfaces.  Appropriate correction required.
Claim 17 recites “first and second lower support surfaces formed on opposite sides of the lower ridge portion” in Lines 19-20.  it is unclear whether this is a respective formation or if there are first and second lower support surfaces on each side of the ridge.  Appropriate correction required.
Claim 19 recites “main cutting edges formed at the second and fourth lower corner portions” in Line 2.  It is unclear whether there are multiple main cutting edges at the corner portions or a respective main cutting edge at each corner portion.  Appropriate correction required.
Claim 19 recites “ramping cutting edges formed at the first and third lower corner portions” in Line 3.  It is unclear whether there are multiple main cutting edges at the corner portions or a respective main cutting edge at each corner portion.  Appropriate correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9-13, 15-17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallstrom et al. (US Patent No. 7,819,610 B2).
(Claim 1) Wallstrom et al. (“Wallstrom”) discloses a rectangular insert (Figs. 8, 9) capable of being assembled to a tool for cutting a workpiece.  The insert includes an upper surface (10) with first, second, third, and fourth upper corner portions formed in respective quadrants divided by a first imaginary vertical axis and a first imaginary horizontal axis that are perpendicular to each other (Fig. 10).  The insert further includes a lower surface (11) formed below the upper surface in a height direction and including first, second, third, and fourth lower corner portions formed in respective quadrants divided by a second imaginary vertical axis and a second imaginary horizontal axis that are perpendicular to each other (Fig. 9).  The first lower corner portion and the second lower corner portion defining a first side surface therebetween, the second lower corner portion and the third lower corner portion defining a second side surface therebetween, the first side surface having a first length in a direction parallel to the second imaginary horizontal axis, the second side surface having a second length in a direction parallel to the second imaginary vertical axis, the second length being different from the first length (Figs. 9, 10).  A height direction center line (C3) passing through the upper surface and the lower surface.  The first upper corner portion and the first lower corner portion are capable of being respectively disposed on an upper side in a longitudinal direction of the tool and an inner side in a radial direction of the tool.1  The first, second, third, and fourth upper corner portions are arranged in order in a counterclockwise direction about the height direction center line in a top view of the insert, with respect to the first upper corner portion (Fig. 10).  The first, second, third, and fourth lower corner portions are arranged in order in a counterclockwise direction about the height direction center line in said top view of the insert, with respect to the first lower corner portion (Fig. 9).  A lower ridge portion (46) protruding downward in the height direction is formed on the lower surface (Figs. 5, 9), and extends across the second and fourth lower corner portions to respective side surfaces of the insert (Figs. 5, 9), which are rotationally symmetrical with respect to said height direction center line.
(Claim 2) A cutting edge is formed at each of the first, second, third, and fourth upper corner portions (Fig. 10).
(Claim 9) The lower surface includes first and second lower support surfaces (31, 32) formed on both sides of the lower ridge portion (46) and inclined upward in the height direction (Figs. 5, 9) and an angle between an extension line extending from the first lower support surface and an extension line extending from the second lower support surface is between 130 degrees and 150 degrees.  That is, the extension line is not defined as to how it is formed such that the extension lines may be virtually arranged to satisfy the angle.
(Claim 10) A length of the upper surface along the first imaginary horizontal axis is longer than a length of the upper surface along the first imaginary vertical axis, and a length of the lower surface along the second imaginary horizontal axis is longer than a length of the lower surface along the second imaginary vertical axis (Figs. 9, 10).
(Claim 11) Wallstrom discloses a cutting tool assembly (Figs. 1, 6) that includes a rectangular insert (Figs. 9, 10) capable of cutting a workpiece.  A tool holder having an insert pocket (Figs. 1, 2, 6) formed at an end portion of the tool holder so that the insert is seated in the insert pocket.  A screw (17) is configured to fix the insert to the insert pocket (Fig. 2).  Wallstrom discloses the rectangular insert (Figs. 8, 9) capable of being assembled to a tool for cutting a workpiece.  The insert includes an upper surface (10) with first, second, third, and fourth upper corner portions formed in respective quadrants divided by a first imaginary vertical axis and a first imaginary horizontal axis that are perpendicular to each other (Fig. 10).  The insert further includes a lower surface (11) formed below the upper surface in a height direction and including first, second, third, and fourth lower corner portions formed in respective quadrants divided by a second imaginary vertical axis and a second imaginary horizontal axis that are perpendicular to each other (Fig. 9).  The first lower corner portion and the second lower corner portion defining a first side surface therebetween, the second lower corner portion and the third lower corner portion defining a second side surface therebetween, the first side surface having a first length in a direction parallel to the second imaginary horizontal axis, the second side surface having a second length in a direction parallel to the second imaginary vertical axis, the second length being different from the first length (Figs. 9, 10).  A height direction center line (C3) passing through the upper surface and the lower surface.  The first upper corner portion and the first lower corner portion are capable of being respectively disposed on an upper side in a longitudinal direction of the tool and an inner side in a radial direction of the tool.2  The first, second, third, and fourth upper corner portions are arranged in order in a counterclockwise direction about the height direction center line in a top view of the insert, with respect to the first upper corner portion (Fig. 10).  The first, second, third, and fourth lower corner portions are arranged in order in a counterclockwise direction about the height direction center line in said top view of the insert, with respect to the first lower corner portion (Fig. 9).  A lower ridge portion (46) protruding downward in the height direction is formed on the lower surface (Figs. 5, 9), and extends across the second and fourth lower corner portions to respective side surfaces of the insert (Figs. 5, 9), which are rotationally symmetrical with respect to said height direction center line.
(Claim 12) The tool holder is capable of rotating about a rotation axis (Fig. 1).  The insert pocket is formed radially outward from the rotation axis in the tool holder (Figs. 1, 2, 6), and the third upper corner portion is disposed more radially outward than the second upper corner portion in a state in which the insert is fixed to the insert pocket (Figs. 1, 2, 6, 9, 10).
(Claim 13) The insert pocket includes a ridge groove formed to accommodate the lower ridge portion (Figs. 1, 2, 6).  The insert pocket further includes first and second bottom surfaces formed on both sides of the ridge groove and inclined upward in the height direction (Figs. 1, 2, 6).  The insert pocket further includes a radial surface (25) and an axial surface (9) formed above the first and second bottom surfaces in the height direction (Figs. 2, 6).
(Claim 15) In a milling process, a feed component force acting on the insert is supported by the second bottom surface and the radial surface (Figs. 1, 2, 6).
(Claim 16) In a ramping cutting process, a feed component force acting on the insert is supported by the first bottom surface and the axial surface (Figs. 1, 2, 6).
(Claim 17) Wallstrom discloses a rectangular insert (Figs. 8, 9) having a heigh direction centerline around which the insert has 180 degree rotational symmetry (Figs. 8, 9).  The insert includes an upper surface (10) with first, second, third, and fourth upper corner portions formed in respective quadrants divided by a first imaginary vertical axis and a first imaginary horizontal axis that are perpendicular to each other (Fig. 10).  The insert further includes a lower surface (11) formed below the upper surface in the height direction and including first, second, third, and fourth lower corner portions formed correspondingly below the upper corner portions in the height direction (Fig. 9).  Main cutting edges are formed at the first and third upper corner portions, and ramping cutting edges formed at the second and fourth upper corner portions (Figs. 9, 10).  The insert includes first, second, third, and fourth side surfaces connecting the upper and lower surfaces (Figs. 9, 10).  An opening (18) passes between the upper and lower surfaces, and the opening having said height direction center line.  A lower ridge portion (46) protruding downward in the height direction is formed on the lower surface (Figs. 5, 9), and extends diagonal across the second and fourth lower corner portions to respective side surfaces of the insert (Figs. 5, 9), and extending to respective side surfaces (Figs. 5, 9).  First and second lower support surfaces (31, 32) are formed on opposite sides of the lower ridge portion (46).  The first and second lower support surfaces are inclined upward in the height direction from the lower ridge portion and defining an obtuse angle along the lower ridge portion (Figs. 2, 5, 9).
(Claim 21) The insert pocket has a ridge groove formed in a bottom surface of the insert pocket (Figs. 1, 2, 6).  The ridge groove extending from a radially outer rear portion of the insert pocket to a radially inner forward portion of the insert pocket (Figs. 1, 2, 6).  This limitation is not as limiting as Applicant likely intends.  The groove need only extend in the direction, but it need not cross the pocket in the manner disclosed in the present application.  The lower ridge portion of the cutting insert occupies the ridge groove (Figs. 1, 2, 6, 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wallstrom et al. (US Patent No. 7,819,610 B2).
Wallstrom does not explicitly disclose an angle within the claimed range.  Yet, the lower support surface angle is a result-effective variable because it impacts the seating of the insert.  Thus, at a time prior to filing it prior to filing it would have been obvious to a person having ordinary skill in the art to provide the cutting insert disclosed in Wallstrom with a seating angle within the range claimed in order to optimize the seating of the insert within the pocket.  See In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wallstrom et al. (US Patent No. 7,819,610 B2) in view of Astrom (US Patent No. 6,193,446 B1).
(Claim 3) Wallstrom does not explicitly disclose a projection on the upper surface.
Astrom discloses an upper ridge portion (42, 43) protruding upward in the height direction is formed on the upper surface, and extends across the first and third upper corner portions, which are rotationally symmetrical with respect to said height direction center line (Figs. 2, 9).  At a time prior to filing it would have been obvious to a person having ordinary skill in the art to provide the cutting insert disclosed in Wallstrom as suggested in Astrom in order to enhance chip breaking capability.
(Claim 4) A first main cutting edge is formed at each of the first and third upper corner portions, and a first ramping cutting edge, which is angled to a surface of the workpiece, is formed at each of the second and fourth upper corner portions (Figs. 9, 10).
(Claims 5) The upper surface and the lower surface are respectively formed on an upper side and a lower side of a longitudinal center line perpendicular to the height direction and passing through a center in the height direction, and a first thickness between the longitudinal center line and the first and third upper corner portions is larger than a second thickness between the longitudinal center line and the second and fourth upper corner portions (Figs. 9, 10).
(Claims 6) An angle between an extension line passing through the upper ridge portion and the first imaginary horizontal axis is between 30 degrees and 50 degree.  That is, at some orientation a virtual extension can be arranged to pass through the upper ridge portion within the claimed angular range.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wallstrom et al. (US Patent No. 7,819,610 B2) in view of Astrom (US Patent No. 6,193,446 B1) further in view of Imai et al. (US Pub. No. 2014/0199127 A1).
Wallstrom does not explicitly disclose a double-sided insert.
Imai discloses a double-sided insert.  At a time prior to filing it prior to filing it would have been obvious to a person having ordinary skill in the art to provide the cutting insert disclosed in Wallstrom as suggested in Imai et al. in order to increase the number of usable cutting edges.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wallstrom et al. (US Patent No. 7,819,610 B2) in view of Imai et al. (US Pub. No. 2014/0199127 A1).
Wallstrom does not explicitly disclose a double-sided insert.
Imai discloses a double-sided insert.  At a time prior to filing it prior to filing it would have been obvious to a person having ordinary skill in the art to provide the cutting insert disclosed in Wallstrom as suggested in Imai et al. in order to increase the number of usable cutting edges.
Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new grounds of rejection not being challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Imai et al. (US Pub. No. 2014/0199127 A1) (disclosing projections on each surface that extends to the side surface) and Wallstrom et al. (US Patent No. 7,819,610 B2) (disclosing square and elongated versions of an insert).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The claim is directed to a cutting insert, but this limitation is directed to the insert fastened to the holder.  The limitation claim should be clarified as to whether it is a combination claim (insert and holder) or merely just to the insert capable of being fastened to the holder as claimed.
        2 The claim is directed to a cutting insert, but this limitation is directed to the insert fastened to the holder.  The limitation claim should be clarified as to whether it is a combination claim (insert and holder) or merely just to the insert capable of being fastened to the holder as claimed.